         Case 1:18-cv-01580-RCL Document 32-16 Filed 10/23/20 Page 1 of 1


From:              Ellis, Melissa
To:                Goldberg, Julia
Subject:           FW: Accommodations Questionnaire
Date:              Thursday, October 13, 2016 11:30:08 AM
Attachments:       SKM_28716101114400.pdf


Julia,

I spoke with James and he suggests I send a note to Mark asking for him to have his doctor answer
question #2 in full. Please let me know if you have any changes? Thank you!



Hello Mark,

Thanks for providing the medical questionnaire update from your physician. As a follow up to the
questionnaire, can you please request your physician to fully answer question #2?

         2.       In your professional opinion, can the employee perform all the duties detailed in the
         attached position description without limitation because of the employee’s medical
         condition? If not, what duties are impacted by the employee’s medical condition? If the
         impacted duties can be performed, but not 100% or all the time, by what percent is the
         duties impacted; and for what amount of time?

Please provide the updated response by October 27th. Due to the timeframe of the request for you
to return to Washington, DC, we will delay this request until after a decision is finalized.

Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell

From: Miller, Mark E
Sent: Tuesday, October 11, 2016 6:35 PM
To: Ellis, Melissa <Melissa.Ellis@fema.dhs.gov>
Subject: Accommodations Questionnaire

Melissa,
           Please see the attached Accommodations questionnaire.

Thank You
Mark


Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.miller2@fema.dhs.gov



                                                                                             Kirton - AFPD - 000014
